Title: From George Washington to Clement Biddle, 25 August 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon Augt 25th 1788

Your letters of the 13th & 17th instt are both at hand, but the Packet is not yet arrived.
The Iron written for in one of my last letters, was no other than the common Sheet iron (about as thin as Sheet copper) which is rolled at the Trenton Mills. The use for which I wanted it being, to cover the Mould boards of my Ploughs to prevent the Wood from wearing by the friction. If that which you have sent is not of this kind my purpose will not be answered by it. The length or width of the Sheets is immaterial because a cold Chissel will soon reduce them to Suit the parts for which they are intended to cover. Should you have mistaken me before, I now request 200 weight of this kind, for the uses here mentioned.
Previous to the receipt of your letter of the 17th I had been advised by Mr Thomas Smith of his having £50 of my money ready to send to you by the first safe conveyance. I am glad to hear that it has reached your hands. Be so good as to discharge the enclosed acct for Sundries brought, and ordered to this place by Mrs Morris.
I shall rely on you for the Winter Barley agreeably to my former order, and beg it may come by the first good conveyance lest the Season should be too far advanced for the sowing it in time. As it is a grain with which I have little acquaintance I beg to be informed of the quantity of Seed which is allowed, usually, to the Acre.

I hope you are perfectly recovered from yr late indisposition. Mrs Washington joins me in good wishes for you and Mrs Biddle and I am—Dear Sir Yr obedient Hble Servt

Go: Washington


P.S. My shifting sives, or screens that go into the Dutch Fans, on which the grain falls from the Hoppers, are so much worn as to require new ones. Be so good therefore as to send me ten—viz.—five of the open kind—and five of the closer sort (both as usual)—The whole to be (including the frame of wood into which the wire is worked) 16 Inches by 14 Inches—the frame 5/ 8ths thick—These are required by the first conveyance as they are much wanted for the use of G. W——n

